Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The response received on 8/2/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2022 August 2 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant argues on page 11 of the remarks that Opalach et al does not disclose determining the pose/ respective pose of the products.  
The examiner disagrees.  As can be seen in the planogram of fig. 3, poses are shown and determined of the products.  Further, in paragraph 23 of page 10, Opalach discloses determining the position of the products and orientation (3 angles) of the products, which can be interpreted as a pose.  If the applicant is taking a more specific interpretation of what pose is, the applicant should provide such language in the claims.  However, as currently claimed, pose is disclosed by Opalach, as explained above.
On page 11 the applicant further argues that Opalach does not disclose comparing the pose, and cites paragraph 36 of Opalach.  The applicant then argues on page 12 that orientations includes comparison of product poses, and that orientations are simply horizontal or vertical deviations of products from the desired locations.
The examiner disagrees.  As explained above, orientations of planograms include 3 angles which can be interpreted as pose, along with locations (page 10, paragraph 23), which, is compared to a target planogram of locations and orientations, as cited by the applicant.  Therefore, the claimed limitations are disclosed.
The applicant argues on page 12, since Opalach does not disclose the previously argued limitations, Opalach does not disclose the scoring.
As explained above, Opalach does teach pose, and also teaches scoring, as provided in the previous rejection and as follows below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-10, 12, 13, 16-20 and 22 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by WO2009/027842 (Opalach et al).
Regarding claim 1, Opalach et al discloses an electronic processing system (fig. 1), comprising: an image-processing circuit (fig. 1, item 124) configured to receive a captured image (fig. 2, item 204) of at least one product disposed in a display structure (fig. 1, item 106), and to identify each of the at least one product in the captured image (fig. 2, item 208); a pose circuit (fig. 1, item 126) configured to determine a respective pose of each of the at least one product (fig. 2, item 210, page 10, paragraph 23), and to compare the respective pose of each of the at least one product to a respective canonical pose of each of the at least one product (fig. 2, item 212); and a score circuit (fig. 1, item 128) configured to generate a pose score in response to a respective comparison for each of the at least one product (fig. 2, item 214, 216).  
Regarding claim 5, Opalach et al discloses the image-processing circuit is configured to determine a respective location of each of the at least one product by receiving recognized objects and determining their locations (fig. 2, item 210, page 17, paragraph 30); a product-arrangement circuit (fig. 1, item 126) configured to determine an arrangement of the identified products in response to the respective location of each of the at least one product by forming the planogram (fig. 4), and to compare the determined arrangement to a product-arrangement template/ the target planogram (fig. 2, item 212); and the score circuit configured to generate a product-arrangement score in response to a comparison of the determined arrangement to the product-arrangement template (fig. 2, item 214, 216, page 21, paragraph 37).  
Regarding claim 6, Opalach et al discloses the image-processing circuit is configured to identify at least one location unoccupied by a product (page 21, paragraph 37, fig 5); and the score circuit configured to generate a stocked-display score in response to the identified at least one location unoccupied by a product (page 21, paragraph 37).  
Regarding claim 7, Opalach et al discloses the image-processing circuit is configured to identify at least one location unoccupied by a product, by receiving recognized objects and determining their locations and thereby the empty locations (fig. 2, item 210, page 17, paragraph 30); a product-arrangement circuit (fig. 1, item 126) configured to determine an arrangement of the identified at least one product and the identified at least one location unoccupied by a product by forming the planogram (fig. 4), and to compare the determined arrangement to a product-arrangement template/ the target planogram (fig. 2, item 212); and the score circuit configured to generate a product-arrangement score and stocked-display score in response to a comparison of the determined arrangement to the product-arrangement template, the associated costs (fig. 2, item 214, 216, page 21, paragraph 37).  
Regarding claim 8, Opalach et al discloses a display circuit, i.e. a computer, mobile phone, pda, etc. (fig. 1, item 140, page 8, paragraph 21) configured to generate an electronic representation of an electronically displayable dashboard that includes the pose score, a notification/ indication displayed to the user (page 8, paragraph 21, page 22, paragraph 37, page 25, paragraph 42).  
Regarding claim 9, Opalach et al discloses the image processing circuit is configured to identify each of the at least one product in the captured image by: detecting a region of the captured image in which a representation of a product of the at least one product is located, its location, pages 13-14, paragraph 27), the region having a characteristic, the characteristic of a product (pages 13-14, paragraph 27, page 9, paragraph 22); calculating descriptors of the region of the captured image, i.e. SIFT features or features of the incorporated PGPub; comparing each of the calculated descriptors to descriptors of reference images of identified products, the training images (page 9, paragraph 22); and identifying the product of the at least one product in the captured image as product in a reference image having descriptors that most closely match the calculated descriptors of the region of the captured image by identifying the match of the object (page 9, paragraph 22).  
Regarding claim 10, Opalach et al discloses the characteristic includes a contrast that equals or exceeds a threshold, since areas with uniform color and low contrast/ below a threshold are not regions of products (page 10, paragraph 22).
Regarding claim 12, Opalach et al discloses the image-processing circuit is configured to receive the captured image (fig. 2, item 204) and to identify each of the at least one product in the captured image (fig. 2, item 208) in real time, since a current image is being processed (page 16, paragraph 29); the pose circuit is configured to determine the respective pose of each of the at least one product (fig. 2, item 210) and to compare the respective pose of each of the at least one product to a respective canonical pose of each of the at least one product (fig. 2, item 212) in real time, since the planogram is of a current state (page 10, paragraph 23); and the score circuit is configured to generate, and to update, the pose score (fig. 2, item 214, 216, page 12, paragraph 25, images are continuously pushed) in real time so that an attendant can respond accordingly (page 8, paragraph 21).  
Regarding claim 13, Opalach et al discloses a method (fig. 2), comprising: identifying, electronically (fig. 1), each of at least one product in a captured image of the at least one product (fig. 2, item 208) disposed in a display structure (fig. 1, item 106); determining, electronically (fig. 1), a respective pose of each of the at least one product (fig. 2, item 210); comparing, electronically (fig. 1), the respective pose of each of the at least one product to a respective canonical pose of each of the at least one product (fig. 2, item 212); and generating, electronically (fig. 1), a pose score in response to a respective pose comparison for each of the at least one product (fig. 2, item 214, 216).  
Regarding claim 16, Opalach discloses determining, electronically (fig. 1), a respective location of each of the at least one product within the captured image by receiving recognized objects and determining their locations (fig. 2, item 210, page 17, paragraph 30); determining, electronically (fig. 1), an arrangement of the identified products in response to the respective location of each of the at least one product by forming the planogram (fig. 4); comparing, electronically (fig. 1), the determined arrangement with a product-arrangement template/ the target planogram (fig. 2, item 212); and generating, electronically (fig. 1), a product-arrangement score in response to the comparing of the determined arrangement with the product-arrangement template (fig. 2, item 214, 216, page 21, paragraph 37).  
Regarding claim 17, Opalach et al discloses identifying, electronically (fig. 1), at least one location of the display structure unoccupied by a product (page 21, paragraph 37, fig 5); and generating, electronically (fig. 1), a stocked-display score in response to the identified at least one location unoccupied by a product (page 21, paragraph 37).  
Regarding claim 18, Opalach et al discloses identifying, electronically (fig. 2), at least one location of the display structure unoccupied by a product, by receiving recognized objects and determining their locations and thereby the empty locations (fig. 2, item 210, page 17, paragraph 30); determining, electronically (fig. 1), an arrangement of the identified at least one product and the identified at least one location unoccupied by a product by forming the planogram (fig. 4),; comparing, electronically (fig. 1), the determined arrangement to a product-arrangement template/ the target planogram (fig. 2, item 212); and generating, electronically (fig. 1), a product-arrangement score and a stocked-display score in response to the comparing of the determined arrangement to the product-arrangement template, the associated costs (fig. 2, item 214, 216, page 21, paragraph 37).  
Regarding claim 19, Opalach et al discloses generating an electronic representation of a displayable dashboard that includes the pose score, a notification/ indication displayed to the user (page 8, paragraph 21, page 22, paragraph 37, page 25, paragraph 42). 
Regarding claim 20, Opalach et al discloses identifying each of the at least one product in the captured image includes: detecting, electronically (fig. 1), a region of the captured image in which a representation of a product of the at least one product is located, its location, pages 13-14, paragraph 27), the region having a characteristic, the characteristic of a product (pages 13-14, paragraph 27, page 9, paragraph 22);; calculating, electronically (fig. 1), descriptors of the region of the captured image, i.e. SIFT features or features of the incorporated PGPub; comparing, electronically (fig. 1), each of the calculated descriptors to descriptors of reference images of identified products, the training images (page 9, paragraph 22); and identifying, electronically (fig. 1), the product of the at least one product in the captured image as a product in a reference image having descriptors that most closely match the calculated descriptors of the region of the captured image by identifying the match of the object (page 9, paragraph 22).
Regarding claim 22, Opalach et al discloses A tangible, non-transitory computer-readable medium storing program instructions that, when executed by a computing circuit, cause the computing circuit, or another circuit controlled by the computing circuit (pages 7-8, paragraph 20,21): to identify each of at least one product in a captured image of the at least one product (fig. 2, item 208) disposed in a display structure(fig. 1, item 106); to determine a respective pose of each of the at least one product (fig. 2, item 210); to compare the respective pose of each of the at least one product to a respective canonical pose of each of the at least one product (fig. 2, item 212); and to generate a pose score in response to a respective pose comparison for each of the at least one product (fig. 2, item 214, 216). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Opalach et al, as applied to claims 1 and 13 above, and further in view of U.S. Patent No. 10318837 (Shekar et al) and U.S. Patent No 10007964 (Calhoon et al).
Regarding claim 2, Opalach et al discloses all of the claimed elements as set forth above and incorporated herein by reference.  Opalach et al further discloses each of the at least one product has a respective size in a dimension (fig. 3); and the image-processing circuit is configured to receive the captured image from a camera mounted a distance from the display structure (fig. 1, item 104, 106).
Opalach et al does not disclose expressly the distance between the camera and the display being at least ten times the respective size of a largest of the at least one product.
Shekar et al discloses the largest size of the at least one product is 225 mm.(fig. 5) and that the distance from the shelving unit is equal to the height divided by 2 divided by tangent of the aperture angle over 2.  
Opalach et al & Shekar et al are combinable because they are from the same field of endeavor, i.e. imaging shelves
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to place the camera at a place where the full shelf could be imaged.
The suggestion/motivation for doing so would have been to provide a more efficient system by processing all the items at once.
Opalach et al (as modified by Shekar et al) does not disclose what the aperture angle is of a camera.
Calhoon et al discloses an aperture angle of the camera to be at 20 degrees (col 2, lines 43).  Therefore, using the equation of Shekar et al, the distance from the shelving unit would be 6 ft/ (2*tan(20 degrees/2)) which equals to 5185.82 mm.  Therefore, the distance is 23 times the largest object size (225 mm), which is more than 10 times. 
Opalach et al (as modified by Shekar et al) and Calhoon et al are combinable because they are from the same field of endeavor, i.e. imaging products.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a camera with the aperture of 20 degrees.
The suggestion/ motivation for doing so would have been to provide a more user friendly system by using existing camera systems.
Therefore, it would have been obvious to combine the system of Opalach et al with the distancing of Shekar et al and the aperture of Calhoon to obtain the invention as specified in claim 2.
Regarding claim 14, Opalach et al further discloses capturing the image from a camera mounted a distance from the display structure (fig. 1, item 104, 106). Shekar et al and Calhoon disclose the distance being at least fifteen times a size in a dimension of a largest of the at least one product in the dimension, given that they disclose the distance being 23 times the size of the largest at least product, as explained in the rejection for claim 2, immediately above.  

Claims 3, 4 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Opalach et al, as applied to claims 1 and 13 above, and further in view of U.S. Patent Application Publication NO. 20170150092 (Liu et al).
Regarding claim 3, Opalach et al discloses all of the claimed elements as set forth above and incorporated herein by reference. Opalach et al further discloses the image- processing circuit is configured to receive the captured image from an image- preprocessing circuit that is configured to receive a sequence of captured images of the at least one product disposed in the display structure (page 12, paragraph 25), choosing the captured image therefrom (page 12, paragraph 25) and to provide the captured image to the image-processing circuit (fig. 2, item 204).  
Opalach et al does not disclose expressly choosing the captured image is by comparing the captured images in the sequence to one another, to identify, as the captured image, an image in the sequence that is different from a previous image in the sequence. 
Liu et al discloses comparing the captured images in the sequence to one another (fig. 3, item s330), to identify, as the captured image, an image in the sequence that is different from a previous image in the sequence, selected frame in s330.
Opalach et al & Liu et al are combinable because they are from the same field of endeavor, i.e. choosing significant images from a video.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to choose an image with a change.
The suggestion/motivation for doing so would have been to provide a faster, efficient system by only processing images when needed.
Therefore, it would have been obvious to combine the system of Opalach et al with the frame selection of Liu et al to obtain the invention as specified in claim 3.
Regarding claim 4, Opalach et al further discloses an image- processing circuit  configured to receive a sequence of captured images of the at least one product disposed in the display structure (page 12, paragraph 25), choosing the captured image therefrom (page 12, paragraph 25) and to provide the captured image to the image-processing circuit (fig. 2, item 204).   Liu et al discloses comparing the captured images in the sequence to one another (fig. 3, item s330), to identify, as the captured image, an image in the sequence that is different from a previous image in the sequence, selected frame in s330.
Regarding claim 15, Opalach et al further discloses receiving a sequence of captured images of the at least one product disposed in the display structure (page 12, paragraph 25), choosing the captured image therefrom (page 12, paragraph 25).   Liu et al discloses comparing, electronically (fig. 1), the captured images in the sequence to one another (fig. 3, item s330), and identifying, electronically (fig. 1) as the captured image in the sequence that is different from a previous image in the sequence, selected frame in s330. 

Allowable Subject Matter
Claims 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as explained in the previous office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        8/9/2022